Case 5:20-cv-01302-CBM-SP Document 27 Filed 08/20/21 Page 1 of 2 Page ID #:79



  1   SULAIMAN LAW GROUP, LTD
  2   Alejandro E. Figueroa (State Bar No. 332132)
      Sulaiman Law Group, Ltd.
  3   2500 South Highland Avenue, Suite 200
  4   Lombard, IL 60148
      Phone: (630) 575-8181
  5   Fax: (630) 575-8188
  6   alejandrof@sulaimanlaw.com
  7

  8                       UNITED STATES DISTRICT COURT

  9                     CENTRAL DISTRICT OF CALIFORNIA

 10

 11   BAHAR SENGEL,                         Case No. 5: 20-cv-01302-CBM-SPx

 12                   Plaintiff,            ORDER    [JS-6]

 13          v.

 14
      MIDWEST RECOVERY
 15   SYSTEMS, LLC,

 16                   Defendant.

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              1
Case 5:20-cv-01302-CBM-SP Document 27 Filed 08/20/21 Page 2 of 2 Page ID #:80



  1                    ORDER ON DISMISSAL WITH PREJUDICE
  2
              Plaintiff, BAHAR SENGEL (“Plaintiff”), by and through his undersigned
  3

  4   attorney, having filed with this Court his Agreed Stipulation of Dismissal with
  5
      Prejudice and the Court having reviewed same, now finds that this matter should be
  6
      dismissed.
  7

  8           IT IS THEREFORE ORDERED by this Court that the above cause of action
  9
      is hereby dismissed, with prejudice. Each party shall bear its own costs and attorney
 10
      fees.
 11

 12

 13
      Dated: AUGUST 20, 2021

 14                                         ____________________________________
 15
                                            HON. CONSUELO B. MARSHALL
                                            UNITED STATES DISTRICT JUDGE
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                2
